Christianson, J.
(dissenting). I dissent from the conclusions reached in the majority opinion prepared by Mr. Justice Bobinson.
The material and undisputed facts in this case are as follows: On September 13, 1911, the plaintiffs executed and delivered to defendant a promissory note for $325, payable September 13, 1916. At the same time plaintiffs executed and delivered to defendant a third mortgage upon an eighty (80) acre tract of land in Adams county. The holder of the second mortgage thereafter caused such second mortgage to be foreclosed by advertisement, and the premises were sold upon such foreclosure on August 16, 1913, and certificate of sale issued to one Hall, the purchaser at such sale. The defendant Little thereafter purchased the certificate of foreclosure sale from Hall, and received an assignment thereof on August 10, 1914, which assignment was recorded in the register of deeds office on the same day. On August 27, 1914, the sheriff executed and delivered to Little a sheriff’s deed upon the cer*617tificate of sale. The only question, therefore, which arises on this appeal is whether the third mortgage held by Little became merged in, and the notes secured thereby extinguished by, the purchase of the sheriff’s certificate issued on the foreclosure of the prior mortgage and the sheriff’s deed issued thereon.
It is elementary that merger, as a rule, depends “upon the intention, actual or presumed, of the person in whom the interests are united.”' Pom. Eq. Jur. 3d ed. § 791; 27 Cyc. 1379 et seq. And where a mortgagee takes a conveyance to land covered by his mortgage, there will be no merger where such a result would be injurious to his interest, by depriving him of his rights which he could claim and exercise by keeping the two estates distinct; for, “the result depending on his intention in the matter, if there is no proof of what such intention was, the law will presume that he intended what would best accord with his interests, and therefore will prevent a merger, in accordance with such presumed intention.” Pom. Eq. Jur. 3d ed. §§ 791-793; 27 Cyc. 1381. This principle is recognized in the authorities cited in the majority opinion. Thus, in Moore v. Olive, 114 Iowa, 650, 653, 87 N. W. 721, the supreme court of Iowa said: “It may be well to state that merger, as a rule, depends on the intention of the owner; and if there be no evidence of such intent, equity will not treat a mortgage as merged when it is to the interest of the owner, or those claiming under him, that it should continue in force.” Not a single authority cited in the majority opinion is in point on the question here presented. The cases cited, which have any bearing on the questions here involved, presented situations where a person holding both a first and second mortgage foreclosed the second mortgage and purchased the land at such foreclosure sale. In fact these authorities merely recognized and applied the doctrine announced by this court in Sletten v. First Nat. Bank, ante, — , 163 N. W. 534, that the purchaser at a foreclosure sale stands in the same position as a grantee by voluntary sale, and that the amount bid will be presumed to be the price or value of the property, less the amount of the encumbrances. The theory being that the amount of the encumbrances has been deducted from the purchase price, and that the land becomes the primary fund for the discharge of the mortgage debt.
Obviously, that doctrine can have no application here. If it has, then *618the purchaser of land at a mortgage foreclosure sale must be deemed to have purchased such land subject to all encumbrances, those subsequent as well as those prior to the mortgage under which he purchased. It must be remembered that the defendant Little either had to obtain the ■certificate of sale, by purchase or redemption, or have his third mort.gage extinguished. I am unable to see upon what possible theory it can be held that he manifested any intent to merge the third mortgage or ■extinguish the obligation secured thereby, by the fact that he purchased the certificate of sale and procured a sheriff’s deed thereon. 'So far as I have been able to discover, no judicial tribunal has so ■declared, and I am aware of no legal or equitable principle upon which any such holding can be predicated.